Opinion of
Judge Sampson
Dissenting.
I dissent from the majority opinion for the reason that I am fully convinced the trial court committed grievous errors against appellant. To my mind the verdict and judgment are unwarranted. The appellant is a negro boy who, at the time of the killing, was turning into his eighteenth year. He is uneducated and has little training that would qualify him to either understand or prepare his case for trial. His youth and inexperience, no doubt, account in part for his sudden excitement which caused him to fire the pistol which took the life of the unfortunate white man. Mr. Spears was a man of mature years. He had more education and better training because of circumstances which operate in favor of the white race and militate against the colored race, and more was expected of him in keeping the peace and upholding the law than of this ignorant boy.
The facts which led up to the homicide are recited both in the opinion on the first appeal and in the opinion in which the majority of the court concur, and from which I now dissent, and it will be unnecessary to here again relate the facts. I shall treat the facts as stated in said two opinions as a part of this dissent.
Never entertaining a very high regard for technicalities of the law, I rejoice in an opportunity to brush them aside when they interfere with the true course of justice, or attempt to intrude themselves in support of the letter of the law while ignoring and defeating the spirit and purpose thereof. The majority opinion is largely rested upon a rule of practice. There is no rule of practice but should yield to the right, no precedent so sacred, no matter how often adhered to, but should be brushed aside when it stands in the way of justice. What are rules of practice or precedent save helpful guides in the administration of the law of which justice *620is the foundation? And when they cease to serve as such useful guides, or hinder its administration, let them be disregarded. Over and above rules of practice and legal precedents are the right to life, liberty and humanity to man, which is the ultimate end, equal and exact justice. In this case where an humble, unfortunate human being- is about to pay the severest penalty of the law by death in the electric chair, if the judgment of the trial court is to be sustained, I am impelled to not only dissent, but to set down in a respectful and modest way the reasons for my doing so.
The gist of the evidence, which is related in the two opinions, may be stated as follows :
■ A colored boy, Bradley McDaniel, in the service of a white man, was required to carry harrow teeth from an automobile of his employer in the street, into the blacksmith shop of Mr. Spears. He spoke politely to Mr. Spears and after performing his errand, was respectfully leaving the shop on his way to the automobile, when Mr. Spears, wholly unprovoked and without the slightest right or justification for so doing, called to the colored boy and inquired why the colored boy had struck the son of Mr. Spears on a previous day. The negro boy, still respectful, answered, “Mr. Dee, I don’t bother your boy, I attend to my own business,” whereupon Mr. Spears replied, “Get out of here.” The boy then started to run and got off the pavement down on the street, when Mr. Spears, who was in pursuit, threw a plank or scantling at the boy, striking the automobile, at the same time saying to' the boy: “You God damned son of a bitch, I will break your neck.” Spears was then advancing toward the boy in a threatening attitude. Up to this time the boy did nothing whatever to interfere with. Mr. Spears, or his business, spoke no insulting or indecent language, offered no offense whatever. Spears was the aggressor. The boy only tried to get away. All this is admitted by the Commonwealth. Immediately before the shots were fired which took the life of Spears, and while he was following the boy and very near to him, and at a time when the boy says Mr. Spears was attempting to strike him with a 2x4, a deadly weapon, the boy pleaded with Mr. Spears, saying: “Mr. Dee, don’t do that.” Mr. Spears was a larger and more powerful man than this colored boy. While Spears was advancing on to the boy, threatening to kill Mm, the shots were fired, and Spears fell almost at the feet of *621the hoy, although his anvil and place of business were several yards .away. He had pursued and abused the boy who had offered no offense and up to that moment had committed no wrong so far as this record discloses. All this happened in a very few seconds.
The right of self-defense has never been denied to man. Self-preservation is the first law of life. We may defend ourselves against the unwarranted assaults of others at all times and under all circumstances, even to the taking of human life. This the law guarantees to every human being, black of white. Under the facts in this case the colored boy, Bradley McDaniel, appears to have been within his rights; at most he can be guilty of no higher offense than voluntary manslaughter. Had he received the punishment fixed by the statute for this crime, or any punishment less than death in the electric chair, I would not seriously object to the affirmance of the judgment.
The argument may be made that in as much as the colored boy took the life of Spears he should expiate the crime by the surrender of his own life. That depends upon the facts. If the boy had the right to defend himself — and this is guaranteed to him both by the Constitution and the common law of the land — then he had the right to use such force as was necessary, or appeared to him in the exercise of a reasonable judgment to be necessary, to avert the threatened danger; and if he used no greater force than was reasonably necessary, or which appeared to him, in the exercise of a reasonable judgment under all the circumstances surrounding him at the moment, to avert the danger, real or to him apparent, then he was entitled to an acquittal at the hands of the jury, and this was true even though his hide was black and his assailant was a respectable white man. Let us turn the facts around, and assume that the colored boy was the keeper of the blacksmith shop, and Mr. Spears had carried the harrow teeth into the shop to be sharpened. Suppose Mr. Spears had carried the harrow teeth into the shop, and in a respectful manner had said: “Mr. McDaniel, where shall I put them?” and the colored boy, McDaniel, had said, “lay them down there anywhere,” and as the white man left the shop the colored boy had assailed him with the same words and in the same manner that Spears assailed the colored boy, calling him a son of a bitch and assaulting him with a plank, a deadly weapon, leaving his shop and pur*622suing Spears into the street, and Spears had fired five shots into the body of the colored boy, causing his death, just in the same manner that the colored boy fired the shots into the body of Mr. Spears. Who would contend for a moment that Mr. Spears had committed murder, or even manslaughter in the killing of the colored boy under circumstances like these? The average grand jury should not and would not have returned an indictment against the white man; and if an indictment had been returned, a verdict of acquittal would have been rendered as quickly for Mr. Spears as was the verdict in this case (twenty minutes), inflicting the death penalty upon the colored boy.
Several minor errors were committed by the trial court, any one of which ought to be sufficient to reverse this judgment under the circumstances, the severity of the punishment considered; but there is one tremendous error at the bottom of it all — insufficiency of the evidence which amounts to a total absence of evidence to support a verdict of death — which is enough to overturn this or any other1 verdict when a human being’s life is involved. This is the chief ground insisted upon for a new trial. Among other grounds for new trial mentioned in section 271 of our Criminal Code, are the following: “(a) If the verdict be against law or evidence; (b) if from the misconduct of the jury, or from any other cause the court be of opinion that the defendant has not received a fair and impartial trial.” The verdict in this case is against the evidence. There are only two witnesses who testify concerning what happened at the time and just immediately before the shooting — Lester Wright, a white man, and the defendant Bradley McDaniel. Wright was a respectable white man engaged in business in the town where the homicide occurred. He corroborates the evidence of the colored boy in almost every material respect. There were several other witnesses who testify to hearing the shots fired, to seeing the dead man after the shooting, and to many facts which occurred after the first shot was fired, but no one of them saw, or claims to have seen, the beginning or cause of the difficulty, except Miss Bessie Davis, who says she was eighty yards away and who on cross-examination admits that she did not in fact see the commencement of the fight. On direct examination she says that the deceased, Spears, was standingbehind an automobile and .she was asked, “You could *623see nothing of Mr. Spears, until he had fallen, except his feet under the car?” “A. Yes, sir; just enough to tell it was him.” As she could not see any part of Mr. Spears except his feet under the automobile until after he fell, she could not tell what he was doing at the time and before the first shot was fired. This was the all important moment. What happened after the first shot was fired amounts to nothing. The shots were fired in such rapid succession that they sounded almost like a single shot, according to some of the witnesses. Reading all of Miss Davis’ evidence together, it plainly appears that she was not looking at either Mr. Spears or the colored boy at the time the difficulty started, or at any time up to the time of the firing of the second shot. As it is conceded that Spears was at his anvil inside of the shop at the time Bradley McDaniel was going out of the building, and that Spears provoked the difficulty, ran after and assaulted the boy, and Spears’ body was picked up in the street some twenty-five yards nearer to the automobile than where he should have been had he not provoked and brought on the difficulty, it can be scarcely contended that the colored boy was the aggressor. One of the witnesses for the Commonwealth, Gill Edwards, testifies that after the first shot was fired, he looked and saw “Mr. Spears trying to get closer to him (McDaniel), going forward, and he fell about the time he was shot the fourth time,” which indicates that Spears did not cease to advance until he was fatally wounded. The verdict of murder is unsupported by the evidence. This is clearly shown by a careful reading of the facts stated in the opinions to which I have referred. These facts, given their full force and effect, could entitle the Commonwealth to no greater verdict than is prescribed for voluntary manslaughter, which is from two to twenty-one years in the penitentiary.
While the assault of Spears was wholly unwarranted and was sufficient to have justified any good American in defending himself, there is another element which appears to show the injustice of the verdict. Human experience has proven that under excitement men act differently, according to their temperaments, and always with more rashness and severity than when they are composed and deliberate. Our law recognizes this, and in many ■ cases where -a plea of self-defense is made, the court instructs the jury that, if it believes from the evidence that the acts of the deceased in bringing on the *624difficulty or in prosecuting the fight, were such as were reasonably calculated to and did excite the passions of the defendant beyond his power of control, or the shooting was done in sudden heat of passion or sudden affray and without previous malice, then the jury should find the defendant not guilty. This is especially applicable to cases where the difficulty comes up suddenly and unexpectedly, as in this case. Nothing had occurred between the colored boy and Mr. Spears to indicate that Spears would assault the boy. When he assailed him he did it suddenly, rashly and vehemently, exhibiting great excitement and temper, accompanying it with a show of force and violence. The boy retreated to the automobile begging, not fighting, and tried to get in the machine and get away, but before he could do so, Mr. Spears rushed upon him in such manner as was reasonably calculated to have excited the most sober and discreet youth in the land beyond his power of control, and acting under these conditions he fired the' shot which took the life of Spears. Regrettable as is the death of Spears, we should nevertheless uphold the standards of the law, and give to this colored boy the benefit of the spirit and purpose of the law — the right to defend himself — and his punishment at most should be much less severe than that named in the verdict. With these facts before the trial judge, he should have granted a new trial, and in overruling the motion of defendant, he committed reversible error in my humble judgment. It is the duty of the trial court in every criminal case where the verdict is against the evidence, or unsupported by the evidence, to grant a new trial. In fact, the court may for any cause grant a new trial when it is of the opinion that the defendant has not received a fair and impartial trial. Criminal Code, section 271. That this colored boy has not received such trial is too obvious for argument. In the absence of evidence no verdict can be sustained, and all the direct and positive evidence heard by the jury is to one effect, and the Commonwealth does not attempt to gainsay it — Spears started the trouble, pursued the boy, assaulted him, hemmed him, and compelled him to fire in self-defense, without the slightest provocation, to Spears. What more could the boy have done toward averting the trouble than he did, except to suffer some great bodily harm, or death at the hands of his assailant Spears? But, this the law did not require him to do. He had a right to stand his ground and defend *625himself. He was not required to retreat. The street was a public thoroughfare, open to both white and black, and the mere fact, if it was a fact, that the colored boy had slapped the white boy of Spears some days before, did not justify Spears in the assault nor excuse his conduct. The police court was sufficient to have taken care of the quarrel between the two boys, and as a law-abiding citizen, Mr. Spears, if his boy had been wronged, which is very doubtful, could have redressed the wrong in the nearest magistrate’s court. From the record in this case the white boy first assaulted the colored boy, striking him with rotten potatoes.
The justly proud, powerful and intrepid white man who fills the juries, holds the offices, administers the government and controls the courts, should be more magnanimous and just to the weak and servile negro race in a land where he is domiciled, hot by his wish, but through the sin of the slave dealer, than to deny him a fair and impartial trial. No one, not even the sensible colored person, wishes social equality between the races. It can not and must not be, but before the law we are all equal. Justice demands an evenly balanced scale — a square deal. If we are to vary from this rule at all, let it be upon the side of the weak rather than the side of the great and powerful. Courts and juries are chiefly needed to protect those who are unable to protect themselves. They are supposed to he a bulwark of protection for the humble and lowly; all others can conserve their own rights.
This court has reversed many judgments of conviction on the sole ground of the absence of evidence to support the verdict. Lucas v. Commonwealth, 147 Ky. 744; Crews v. Commonwealth, 155 Ky. 122; Hall v. Commonwealth, 149 Ky. 42; Edmonds v. Commonwealth, 149 Ky. 242; Commonwealth v. Ainsworth, 147 Ky. 771; Minniard v. Commonwealth, 158 Ky. 216; Taylor v. Commonwealth, 158 Ky. 772, and many more cases because of the' insufficiency of the evidence, coupled with some less important error. Here we have a number of minor errors, chief among them being the failure of the court to admonish the jury concerning the effect of the evidence introduced by the Commonwealth and intended to contradict that given by Wright, the chief witness for the appellant, not to mention the error of the trial court in failing to grant appellant a continuance on the ground that the mandate of this court had not been filed and. *626notice given pursuant to subsection 2 of section 761, Civil Code.
Where there is no evidence to support a charge of murder although there is evidence sufficient to sustain a conviction of manslaughter, a judgment entered on the verdict of murder should he reversed. The two crimes have many distinguishing features. This boy may he guilty of voluntary manslaughter, but not of murder.
With the greatest respect for the court of which I am an humble member, I, for' the reasons above assigned, dissent.